            Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 1 of 22



 1   QUINN EMANUEL URQUHART & SULLIVAN, LLP            SONAL N. MEHTA (SBN 222086)
     Stephen A. Swedlow (admitted pro hac vice)         Sonal.Mehta@wilmerhale.com
 2     stephenswedlow@quinnemanuel.com                 WILMER CUTLER PICKERING
 3   191 N. Wacker Drive, Suite 2700                    HALE AND DORR LLP
     Chicago, IL 60606                                 950 Page Mill Road
 4   (312) 705-7400                                    Palo Alto, California 94303
     HAGENS BERMAN SOBOL SHAPIRO LLP                   Telephone: (650) 858-6000
 5   Shana E. Scarlett (Bar No. 217895)                Facsimile: (650) 858-6100
       shanas@hbsslaw.com
 6   715 Hearst Avenue, Suite 202                      DAVID Z. GRINGER (pro hac vice)
 7   Berkeley, CA 94710                                 David.Gringer@wilmerhale.com
     (510) 725-3000                                    WILMER CUTLER PICKERING
 8                                                      HALE AND DORR LLP
     Interim Co-Lead Consumer Class Counsel            1875 Pennsylvania Ave NW
 9                                                     Washington, DC 20006
     BATHAEE DUNNE LLP                                 Telephone: (202) 663-6000
10
     Yavar Bathaee (Bar No. 282388)                    Facsimile: (202) 663-6363
11     yavar@bathaeedunne.com
     445 Park Avenue, 9th Floor                        Attorneys for Defendant Facebook, Inc.
12   New York, NY 10022
     (332) 205-7668
13   SCOTT+SCOTT ATTORNEYS AT LAW LLP
     Kristen M. Anderson (Bar No. 246108)
14
       kanderson@scott-scott.com
15   230 Park Avenue, 17th Floor
     New York, NY 10169
16   (212) 233-6444
17   Interim Co-Lead Advertiser Class Counsel
18
                                    UNITED STATES DISTRICT COURT
19
                                 NORTHERN DISTRICT OF CALIFORNIA
20
                                             SAN JOSE DIVISION
21
     MAXIMILIAN KLEIN et al., on behalf of
22   themselves and all other similarly situated,       Case No. 5:20-cv-08570-LHK
23                                 Plaintiffs,          STIPULATED PROTECTIVE ORDER
24          v.                                          Judge: Hon. Lucy Koh
25
     FACEBOOK, INC., a Delaware Corporation
26   headquartered in California,

27                                 Defendant.

28

                                        STIPULATED PROTECTIVE ORDER
                                          CASE NO. 5:20-CV-08570-LHK
             Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 2 of 22



 1   1.      PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of confidential,

 3   proprietary, or private information for which special protection from public disclosure and from use for

 4   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

 5   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

 6   acknowledge that this Order does not confer blanket protections on all disclosures or responses to

 7   discovery and that the protection it affords from public disclosure and use extends only to the limited

 8   information or items that are entitled to confidential treatment under the applicable legal principles. The

 9   parties further acknowledge, as set forth in Section 12.4, below, that this Stipulated Protective Order

10   does not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the

11   procedures that must be followed and the standards that will be applied when a party seeks permission

12   from the court to file material under seal.

13   2.      DEFINITIONS

14           2.1       Challenging Party: a Party or Non-Party that challenges the designation of information or

15   items under this Order.

16           2.2       “CONFIDENTIAL” Information or Items: any trade secret or other confidential research,

17   development, or commercial information, as such terms are used in Fed. R. Civ. P. 26(c)(1)(G), or any

18   document, transcript, or other material containing such information that has not been published or

19   otherwise made publicly available not involving a violation of this Order, including

20   becoming part of the public record through trial or otherwise. This includes (i) information copied or

21   extracted, summarized or compiled from Confidential Information, and (ii) testimony, conversations, or

22   presentations by Parties or their Counsel that might reveal Confidential Information.

23           2.3       Counsel (without qualifier): Outside Counsel and In-House Counsel (as well as their

24   support staff).

25           2.4       Designated In-House Counsel: means six In-House Counsel designated by Defendant

26   who are authorized to access Highly Confidential Information pursuant to Paragraph 7.3(b) or additional

27   In-House Counsel who may be authorized to access Highly Confidential Information pursuant to

28   Paragraph 7.6 of this Order.
                                                          1
                                           STIPULATED PROTECTIVE ORDER
                                             CASE NO. 5:20-CV-08570-LHK
             Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 3 of 22



 1           2.4       Designating Party: a Party or Non-Party that designates information or items that it

 2   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

 3   CONFIDENTIAL.”

 4           2.5       Disclosure or Discovery Material: all items or information, regardless of the medium or

 5   manner in which it is generated, stored, or maintained (including, among other things, testimony,

 6   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery

 7   in this matter.

 8           2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the

 9   litigation, including employees of the firm with which the expert is associated or independent

10   contractors who assist the expert’s work in this action, who has been retained by a Party or its Counsel

11   to serve as an expert witness or as a consultant in this action.

12           2.7       “HIGHLY CONFIDENTIAL” Information or Items: extremely sensitive “Confidential

13   Information or Items,” disclosure of which to another Party or Non-Party would create a substantial risk

14   of serious harm that could not be avoided by less restrictive means.

15           2.8       In-House Counsel: any attorneys who are employees of a party to this action, as well as

16   paralegals, secretaries, and clerical and administrative personnel employed by a party. In-House Counsel

17   does not include Outside Counsel.

18           2.9       Non-Party: any natural person, partnership, corporation, association, or other legal entity

19   not named as a Party to this action.

20           2.10      Outside Counsel: attorneys who are not employees of a party to this action but are

21   retained to represent or advise a party to this action or are affiliated with a law firm which has been

22   retained to represent or advise that party, as well as attorney support staff.

23           2.11      Party: any party to this action, including all of its officers, directors, employees,

24   consultants, retained experts, and Outside Counsel (and their support staffs).

25           2.12      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

26   this action.

27           2.13      Professional Vendors: persons or entities that provide litigation support services (e.g.,

28   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or
                                                            2
                                             STIPULATED PROTECTIVE ORDER
                                               CASE NO. 5:20-CV-08570-LHK
              Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 4 of 22



 1   retrieving data in any form or medium) and their employees and subcontractors.

 2            2.14   Protected Material: any Disclosure or Discovery Material that is designated as

 3   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL.”

 4            2.15   Protected Person: any Person (including a Party or Non-Party) that either voluntarily or

 5   under compulsory process, has provided or provides Protected Material.

 6            2.16   Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

 7   Party.

 8   3.       SCOPE

 9            The protections conferred by this Stipulation and Order cover not only Protected Material (as

10   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

11   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

12   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

13   conferred by this Stipulation and Order do not cover the following information: (a) any information that

14   is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public

15   domain after its disclosure to a Receiving Party as a result of publication not involving a violation of this

16   Order, including becoming part of the public record through trial or otherwise; and (b) any information

17   known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the

18   disclosure from a source who obtained the information lawfully and under no obligation of

19   confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed by a

20   separate agreement or order.

21   4.       DURATION

22            Even after final disposition of this litigation, the confidentiality obligations imposed by this

23   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

24   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

25   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion and

26   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits

27   for filing any motions or applications for extension of time pursuant to applicable law.

28
                                                          3
                                           STIPULATED PROTECTIVE ORDER
                                             CASE NO. 5:20-CV-08570-LHK
             Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 5 of 22



 1   5.     DESIGNATING PROTECTED MATERIAL

 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-

 3   Party that designates information or items for protection under this Order must take care to limit any

 4   such designation to specific material that qualifies under the appropriate standards. The Designating

 5   Party must designate for protection only those parts of material, documents, items, or oral or written

 6   communications that qualify – so that other portions of the material, documents, items, or

 7   communications for which protection is not warranted are not swept unjustifiably within the ambit of

 8   this Order.

 9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

10   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber

11   or retard the case development process or to impose unnecessary expenses and burdens on other parties)

12   expose the Designating Party to sanctions.

13          If it comes to a Designating Party’s attention that information or items that it designated for

14   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

15   that it is withdrawing the mistaken designation.

16          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see,

17   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

18   Discovery Material that qualifies for protection under this Order must be clearly so designated before

19   the material is disclosed or produced.

20          Designation in conformity with this Order requires:

21                  (a) for information in documentary form (e.g., paper or electronic documents, but

22   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix

23   the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” to every page of the document.

24          Defendant, as a Party, is not required to re-review its productions to the Federal Trade

25   Commission and the House Judiciary Committee to designate materials, and may re-produce such

26   productions to Plaintiffs as Highly Confidential. However, to the extent that Facebook produces any

27   documents in such productions in State of New York et al v. Facebook, Inc., Case No. 1:20-cv-03589-

28   JEB (D.D.C.) (“State AG Case”) or Federal Trade Commission v. Facebook, Inc., Case No. 1:20-cv-
                                                         4
                                          STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:20-CV-08570-LHK
             Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 6 of 22



 1   03590-JEB (D.D.C.) (“FTC Case”), with a lower confidentiality designation (i.e., “Confidential” or not

 2   designated), Facebook shall timely re-produce such documents in this case, to reflect the lower

 3   confidentiality designation or non-designation in the State AG or FTC Cases. In addition, Plaintiffs may

 4   challenge the designation of any documents Facebook produced to the Federal Trade Commission and

 5   the House Judiciary Committee, and re-produced here as Confidential or Highly Confidential, pursuant

 6   to Section 6 herein, but agree not to challenge the designation of such documents wholesale, on the basis

 7   that their designation was mass, indiscriminate, or routinized. For the avoidance of doubt, Plaintiffs

 8   may, however, challenge the designation of any documents Facebook produced to the Federal Trade

 9   Commission and the House Judiciary Committee, and re-produced here.

10                  (b) for testimony given in deposition or in other pretrial or trial proceedings, a Protected

11   Person shall have 30 days after the date when a complete and final copy of the transcript has been made

12   available to identify the specific portions of the testimony as to which protection is sought and to specify

13   the level of protection being asserted. Only those portions of the testimony that are appropriately

14   designated for protection within the 30 days shall be covered by the provisions of this Stipulated

15   Protective Order. Alternatively, when it is impractical to identify separately each portion of testimony

16   that is entitled to protection and it appears that substantial portions of the testimony may qualify for

17   protection, a Designating Party may specify that the entire transcript shall be treated as

18   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

19          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or other

20   proceeding to include Protected Material so that the other parties can ensure that only authorized

21   individuals who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are

22   present at the time Protected Material is discussed. The use of a document as an exhibit at a deposition

23   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

24          Transcripts containing Protected Material shall have an obvious legend on the title page that the

25   transcript contains Protected Material, and the title page shall be followed by a list of all pages

26   (including line numbers as appropriate) that have been designated as Protected Material and the level of

27   protection being asserted by the Designating Party. The Designating Party shall inform the court reporter

28   of these requirements. Any transcript that is prepared before the expiration of a 30-day period for
                                                         5
                                          STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:20-CV-08570-LHK
             Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 7 of 22



 1   designation shall be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL”

 2   in its entirety unless otherwise agreed. After the expiration of that period, the transcript shall be treated

 3   only as actually designated.

 4                  (c) for information produced in some form other than documentary and for any other

 5   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

 6   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

 7   CONFIDENTIAL.”

 8          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

 9   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

10   protection under this Order for such material. Upon timely correction of a designation, the Receiving

11   Party must make reasonable efforts to assure that the material is treated in accordance with the

12   provisions of this Order.

13   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

14          6.1     Timing of Challenges. Any Party may challenge a designation of confidentiality at any

15   time prior to 30 days before the first day of trial. Unless a prompt challenge to a Designating Party’s

16   confidentiality designation is necessary to avoid foreseeable, substantial unfairness, unnecessary

17   economic burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

18   challenge a confidentiality designation by electing not to mount a challenge promptly after the original

19   designation is disclosed.

20          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

21   providing written notice of each designation it is challenging and describing the basis for each challenge.

22   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

23   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

24   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by

25   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within

26   14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for

27   its belief that the confidentiality designation was not proper and must give the Designating Party an

28   opportunity to review the designated material, to reconsider the circumstances, and, if no change in
                                                         6
                                          STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:20-CV-08570-LHK
             Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 8 of 22



 1   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed

 2   to the next stage of the challenge process only if it has engaged in this meet and confer process first or

 3   establishes that the Designating Party is unwilling to participate in the meet and confer process in a

 4   timely manner.

 5          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

 6   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7

 7   (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of

 8   challenge or within 14 days of the parties agreeing that the meet and confer process will not resolve their

 9   dispute, whichever is earlier. Failure by the Designating Party to make such a motion including the

10   required declaration within 21 days (or 14 days, if applicable) shall automatically waive the

11   confidentiality designation for each challenged designation. In addition, the Challenging Party may file

12   a motion challenging a confidentiality designation at any time if there is good cause for doing so,

13   including a challenge to the designation of a deposition transcript or any portions thereof. Each such

14   motion must be accompanied by a competent declaration affirming that the movant has complied with

15   the meet and confer requirements imposed in the preceding paragraph.

16          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

17   Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary

18   expenses and burdens on other parties) may expose the Challenging Party to sanctions. All parties shall

19   continue to afford the material in question the level of protection to which it is entitled under the

20   Producing Party’s designation until the court rules on the challenge.

21          If the Court finds the designation of Highly Confidential Information or Confidential Information

22   to have been inappropriate, the challenged designation shall be considered rescinded, however, in the

23   case of Highly Confidential Information the Court (or Challenging Party and Designating Party, by

24   agreement, absent a contrary ruling from the Court) may determine that the materials may appropriately

25   be designated Confidential.

26   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

27          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

28   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
                                                         7
                                          STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:20-CV-08570-LHK
             Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 9 of 22



 1   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

 2   categories of persons and under the conditions described in this Order. When the litigation has been

 3   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 4   DISPOSITION).

 5          Protected Material must be stored and maintained by a Receiving Party at a location and in a

 6   secure manner that ensures that access is limited to the persons authorized under this Order.

 7          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

 8   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

 9   or item designated “CONFIDENTIAL” only to:

10                  (a) the Receiving Party’s Outside Counsel, as well as attorney support staff who have

11   signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;

12                  (b) the officers, directors, and employees (including In-House Counsel) of the Receiving

13   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15                  (b) an individual named plaintiff or class representative to whom disclosure is

16   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to

17   Be Bound” (Exhibit A), provided that such person shall not take possession of such information, and

18   provided that such person has no involvement in decision-making for a competitor of Facebook;

19                  (d) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

20   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to

21   Be Bound” (Exhibit A);

22                  (d) the court and its personnel;

23                  (e) court reporters and their staff, professional jury or trial consultants, and Professional

24   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

25   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

26          (f) during their depositions, witnesses in the action to whom disclosure is reasonably necessary

27   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

28   agreed by the Designating Party or ordered by the court. Pages of transcribed deposition testimony or
                                                         8
                                          STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:20-CV-08570-LHK
            Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 10 of 22



 1   exhibits to depositions that reveal Protected Material must be separately bound by the court reporter and

 2   may not be disclosed to anyone except as permitted under this Stipulated Protective Order; and (h) any

 3   mediator or arbitrator that the Parties engage in this action or that the court appoints who has signed the

 4   “Acknowledgment and Agreement to Be Bound” (Exhibit A).7.3 Disclosure of “HIGHLY

 5   CONFIDENTIAL” Information or Items. Unless otherwise ordered by the court or permitted in writing

 6   by the Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

 7   CONFIDENTIAL” only to:

 8                  (a) the Receiving Party’s Outside Counsel, as well as attorney support staff to whom it is

 9   reasonably necessary to disclose the information for this litigation and who have signed the

10   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;

11                  (b) Designated In-House Counsel of the Defendant (1) who has no involvement in

12   competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation, (3) who

13   has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit B), and (4) as to whom the

14   procedures set forth in paragraph 7.4(a) or 7.4(d), below, have been followed;

15                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

16   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to

17   Be Bound” (Exhibit A);

18                  (d) the court and its personnel;

19                  (e) court reporters and their staff, professional jury or trial consultants, and Professional

20   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

21   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

22                  (f) the author or recipient of a document containing the information or a custodian or other person

23   who otherwise possessed or knew the information.

24                  (h) any mediator or arbitrator that the Parties engage in this action or that the court

25   appoints who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).

26          7.5 Rendering Advice: Nothing in this Order is intended to bar or otherwise prevent Plaintiffs’

27   counsel from rendering advice to their respective clients with respect to this action and, in the course of

28   rendering such advice, from relying upon their examination or knowledge of High Confidential or
                                                         9
                                          STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:20-CV-08570-LHK
             Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 11 of 22



 1   Confidential Information.

 2           7.6       Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL”

 3   Information or Items to Designated In-House Counsel

 4                     (a) Unless otherwise ordered by the court or agreed to in writing by the Designating

 5   Party, Defendant may at any time before trial identify Designated In-House Counsel to whom Highly

 6   Confidential information or items may be disclosed. To qualify for access under this subpart,

 7   Designated In-House Counsel shall execute a Designated In-House Counsel Agreement Concerning

 8   Confidentiality in the form of Exhibit B attached hereto (which executed versions shall be maintained by

 9   Outside Counsel for Defendant and available for inspection upon the request of the Court, any Party, or

10   any non-Party Protected Person).

11                     (b) A Party that makes a request and provides the information specified in the preceding

12   respective paragraphs may disclose Highly Confidential Information to the identified Designated In-

13   House Counsel unless, within 14 days of delivering a copy of Exhibit B, the Party receives a written

14   objection from the Designating Party. Any such objection must set forth in detail the grounds on which

15   it is based.

16                     (c) A Party that receives a timely written objection must meet and confer with the

17   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement

18   within seven days of the written objection. If no agreement is reached, the Party seeking to make the

19   disclosure to Designated In-House Counsel may file a motion as provided in Civil Local Rule 7 (and in

20   compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court to do so. Any

21   such motion must describe the circumstances with specificity, set forth in detail the reasons why the

22   disclosure to Designated House Counsel is reasonably necessary, assess the risk of harm that the

23   disclosure would entail, and suggest any additional means that could be used to reduce that risk. In

24   addition, any such motion must be accompanied by a competent declaration describing the parties’

25   efforts to resolve the matter by agreement (i.e., the extent and the content of the meet and confer

26   discussions) and setting forth the reasons advanced by the Designating Party for its refusal to approve

27   the disclosure.

28           In any such proceeding, the Party opposing disclosure to Designated In-House Counsel shall bear
                                                         10
                                           STIPULATED PROTECTIVE ORDER
                                             CASE NO. 5:20-CV-08570-LHK
            Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 12 of 22



 1   the burden of proving that the risk of harm that the disclosure would entail (under the safeguards

 2   proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its Designated

 3   House Counsel.

 4                  (d) Defendant may at any time before the trial of this action request disclosure of Highly

 5   Confidential Information to additional In-House Counsel by consent of the Protected Person who made

 6   such designation (the “Designating Party”) or motion to the Court. Defendant shall provide a written

 7   notice to the Designating Party and all Parties to this action stating the basis for disclosure. Defendant

 8   must meet and confer with the Designating Party to try to resolve the matter by agreement within seven

 9   days of the written notice. If no agreement is reached, Defendant may file a motion with the Court. The

10   Designating Party will have seven days to respond to such motion. Defendant will not disclose any

11   Highly Confidential Information to additional In-House Counsel pending resolution of the dispute. If

12   the Court finds the designated In-House Counsel has a particularized need for access to the Highly

13   Confidential Information that outweighs the risk of harm to the Designating Party or the public interest,

14   Defendant will be able to disclose the Highly Confidential Information to its designated In-House

15   Counsel.

16   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

17   LITIGATION

18                  Parties may not disclose Highly Confidential or Confidential Information in other

19   litigation absent a valid subpoena or court order. If a Party is served with a subpoena or a court order

20   issued in other litigation that compels disclosure of any information or items designated in this action as

21   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” that Party must:

22                  (a) promptly notify in writing the Designating Party. Such notification shall include a

23   copy of the subpoena or court order;

24                  (b) promptly notify in writing the party who caused the subpoena or order to issue in the

25   other litigation that some or all of the material covered by the subpoena or order is subject to this

26   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

27                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the

28   Designating Party whose Protected Material may be affected.
                                                        11
                                          STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:20-CV-08570-LHK
            Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 13 of 22



 1                    If the Designating Party timely seeks a protective order, the Party served with the

 2   subpoena or court order shall not produce any information designated in this action as

 3   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a determination by the court from which

 4   the subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The

 5   Designating Party shall bear the burden and expense of seeking protection in that court of its Protected

 6   Material – and nothing in these provisions should be construed as authorizing or encouraging a

 7   Receiving Party in this action to disobey a lawful directive from another court.

 8   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 9   LITIGATION

10                    (a)      The terms of this Order are applicable to information produced by a Non-Party in

11   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” Such information

12   produced by Non-Parties in connection with this litigation is protected by the remedies and relief

13   provided by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party from

14   seeking additional protections.

15                    (b)      In the event that a Party is required, by a discovery request to produce a Non-

16   Party’s confidential information in its possession, and the Party is subject to an agreement with the Non-

17   Party not to produce the Non-Party’s confidential information, then the Party shall:

18                          1. promptly notify in writing the Requesting Party and the Non-Party that some or

19   all of the information requested is subject to a confidentiality agreement with a Non-Party;

20                          2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in

21   this litigation, the relevant discovery request(s), and a reasonably specific description of the information

22   requested; and

23                          3. make the information requested available for inspection by the Non-Party.

24                    (c)      If the Non-Party fails to object or seek a protective order from this court within 14

25   days of receiving the notice and accompanying information, the Receiving Party may produce the Non-

26   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

27   protective order, the Receiving Party shall not produce any information in its possession or control that

28
                                                          12
                                            STIPULATED PROTECTIVE ORDER
                                              CASE NO. 5:20-CV-08570-LHK
              Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 14 of 22



 1   is subject to the confidentiality agreement with the Non-Party before a determination by the court.1

 2   Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking

 3   protection in this court of its Protected Material.

 4   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 5            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

 6   to any person or in any circumstance not authorized under this Stipulated Protective Order, the

 7   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 8   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

 9   inform the person or persons to whom unauthorized disclosures were made of all the terms of this Order,

10   and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be Bound”

11   that is attached hereto as Exhibit A.

12   12.      MISCELLANEOUS

13            12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

14   modification by the court in the future.

15            12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

16   Party waives any right it otherwise would have to object to disclosing or producing any information or

17   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

18   right to object on any ground to use in evidence of any of the material covered by this Protective Order.

19            12.3 Copy of Order. When discovery is sought from a Non-Party in this action after entry of this

20   Order, a copy of this Order must accompany the discovery request.

21            12.4     Filing Protected Material. Without written permission from the Designating Party or a

22   court order secured after appropriate notice to all interested persons, a Party may not file in the public

23   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

24   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a

25   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local

26   Rule 79-5, a sealing order will issue only upon a request establishing that the Protected Material at issue

27
     1
28     The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-Party and to
     afford the Non-Party an opportunity to protect its confidentiality interests in this court.
                                                                      13
                                                  STIPULATED PROTECTIVE ORDER
                                                      CASE NO. 5:20-CV-08570-LHK
            Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 15 of 22



 1   is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a

 2   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(e) is

 3   denied by the court, then the Receiving Party may file the Protected Material in the public record

 4   pursuant to Civil Local Rule 79-5(e)(2) unless otherwise instructed by the court.

 5          12.5 Export Control. Disclosure of Protected Material shall be subject to all applicable laws and

 6   regulations relating to the export of technical data contained in such Protected Material, including the

 7   release of such technical data to foreign persons or nationals in the United States or elsewhere. The

 8   Producing Party shall be responsible for identifying any such controlled technical data, and the

 9   Receiving Party shall take measures necessary to ensure compliance.

10   13.    FINAL DISPOSITION

11          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

12   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As

13   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,

14   and any other format reproducing or capturing any of the Protected Material. Whether the Protected

15   Material is returned or destroyed, the Receiving Party must submit a written certification to the

16   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60-day deadline

17   that (1) identifies (by category, where appropriate) all the Protected Material that was returned or

18   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts, compilations,

19   summaries or any other format reproducing or capturing any of the Protected Material. Notwithstanding

20   this provision, Counsel otherwise authorized to received Protective Material pursuant to this Order are

21   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

22   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

23   work product, and consultant and Expert work product, even if such materials contain Protected

24   Material, with the exception of paper copies of source code. Any such archival copies that contain or

25   constitute Protected Material remain subject to this Protective Order as set forth in Section 4

26   (DURATION).

27

28
                                                        14
                                          STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:20-CV-08570-LHK
          Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 16 of 22



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   DATED: ________________________         _____________________________________
                                             Lucy H. Koh
 4                                           United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              15
                                STIPULATED PROTECTIVE ORDER
                                  CASE NO. 5:20-CV-08570-LHK
          Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 17 of 22



 1
     DATED: April 30, 2021
 2

 3   By /s/ Shana E. Scarlett                            By /s/ Stephen A. Swedlow
     HAGENS BERMAN SOBOL SHAPIRO LLP                     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 4   Shana E. Scarlett (Bar No. 217895)                  Stephen A. Swedlow (admitted pro hac vice)
     shanas@hbsslaw.com                                    stephenswedlow@quinnemanuel.com
 5
     715 Hearst Avenue, Suite 202                        Michelle Schmit
 6   Berkeley, CA 94710                                    michelleschmit@quinnemanuel.com
     (510) 725-3000                                      191 N. Wacker Drive, Suite 2700
 7                                                       Chicago, IL 60606-1881
     Steve W. Berman (admitted pro hac vice)             (312) 705-7400
 8     steve@hbsslaw.com
     1301 Second Avenue, Suite 2000                      Manisha M. Sheth (admitted pro hac vice)
 9
     Seattle, WA 98101                                     manishasheth@quinnemanuel.com
10   (206) 623-7292                                      51 Madison Avenue, 22nd Floor
                                                         New York, New York 10010
11   LOCKRIDGE GRINDAL NAUEN P.L.L.P.                    (212) 849-7000
     W. Joseph Bruckner (admitted pro hac vice)
12     wjbruckner@locklaw.com                            Kevin Y. Teruya (Bar No. 235916)
     Robert K. Shelquist (admitted pro hac vice)           kevinteruya@quinnemanuel.com
13
       rkshelquist@locklaw.com                           Adam B. Wolfson (Bar No. 262125)
14   Brian D. Clark (admitted pro hac vice)                adamwolfson@quinnemanuel.com
       bdclark@locklaw.com                               Brantley I. Pepperman (Bar No. 322057)
15   Rebecca A. Peterson (Bar No. 241858)                  brantleypepperman@quinnemanuel.com
       rapeterson@locklaw.com                            865 South Figueroa Street, 10th Floor
16   Arielle S. Wagner (admitted pro hac vice)           Los Angeles, CA 90017-2543
17     aswagner@locklaw.com                              (213) 443-3000
     Stephanie A. Chen (admitted pro hac vice)
18     sachen@locklaw.com                                KELLER LENKNER LLC
     100 Washington Avenue South, Suite 2200             Warren Postman (Bar No. 330869)
19   Minneapolis, MN 55401                                 wdp@kellerlenkner.com
     (612) 339-6900                                      Jason Ethridge (admitted pro hac vice)
20                                                         jason.ethridge@kellerlenkner.com
21                                                       1300 I Street, N.W., Suite 400E
                                                         Washington, DC 20005
22                                                       (202) 918-1123

23                                                       Ashley Keller (admitted pro hac vice)
                                                           ack@kellerlenkner.com
24                                                       Ben Whiting (admitted pro hac vice)
25                                                         ben.whiting@kellerlenkner.com
                                                         Jason A. Zweig (admitted pro hac vice)
26                                                         jaz@kellerlenkner.com
                                                         150 N. Riverside Plaza, Suite 4270
27                                                       Chicago, IL 60606
28
                                               00811-00337/12667874.1
                                      STIPULATED PROTECTIVE ORDER
                                        CASE NO. 5:20-CV-08570-LHK S
          Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 18 of 22



 1                                                  (312) 741-5220
 2                                                  Interim Counsel for the Consumer Class
 3

 4   By /s/ Kristen M. Anderson                     By /s/ Brian Dunne
     SCOTT+SCOTT ATTORNEYS AT LAW LLP               BATHAEE DUNNE LLP
 5   Kristen M. Anderson (CA 246108)                Yavar Bathaee (CA 282388)
 6   The Helmsley Building                          Edward M. Grauman (pro hac vice)
     230 Park Avenue, 17th Floor                    Andrew C. Wolinsky (pro hac vice)
 7   New York, NY 10169                             445 Park Avenue, 9th Floor
     Telephone: 212-233-6444                        New York, NY 10022
 8   Facsimile: 212-233-6334                        Telephone: 332-205-7668
     kanderson@scott-scott.com                      yavar@bathaeedunne.com
 9
                                                    egrauman@bathaeedunne.com
10   Christopher M. Burke (CA 214799)               awolinsky@bathaeedunne.com
     David H. Goldberger (CA 225869)
11   Yifan (Kate) Lv (CA 302704)                    Brian J. Dunne (CA 275689)
     600 W. Broadway, Suite 3300                    633 West Fifth Street, 26th Floor
12   San Diego, CA 92101                            Los Angeles, CA 90071
     Telephone: 619-233-4565                        Telephone: 213-462-2772
13
     Facsimile: 619-233-0508                        bdunne@bathaeedunne.com
14   cburke@scott-scott.com
     dgoldberger@scott-scott.com                    AHDOOT & WOLFSON, PC
15   klv@scott-scott.com                            Tina Wolfson (CA 174806)
                                                    Robert Ahdoot (CA 172098)
16   Patrick J. McGahan (pro hac vice)              Theodore W. Maya (CA 223242)
     Michael P. Srodoski (pro hac vice)             Rachel Johnson (CA 331351)
17
     156 South Main Street, P.O. Box 192            2600 West Olive Avenue, Suite 500
18   Colchester, CT 06415                           Burbank, CA 91505
     Telephone: 860-537-5537                        Telephone: 310-474-9111
19   Facsimile: 860-537-4432                        Facsimile: 310-474-8585
     pmcgahan@scott-scott.com                       twolfson@ahdootwolfson.com
20   msrodoski@scott-scott.com                      rahdoot@ahdootwolfson.com
21                                                  tmaya@ahdootwolfson.com
     LEVIN SEDRAN & BERMAN LLP                      rjohnson@ahdootwolfson.com
22   Keith J. Verrier (pro hac vice)
     Austin B. Cohen (pro hac vice)                 Interim Counsel for the Advertiser Class
23   510 Walnut Street, Suite 500
     Philadelphia, PA 19106-3997
24   Telephone: 215-592-1500
25   Facsimile: 215-592-4663
     kverrier@lfsblaw.com
26   acohen@lfsblaw.com

27

28
                                                     17
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:20-CV-08570-LHK
     Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 19 of 22



 1                                      By: /s/ Sonal N. Mehta
 2                                      Sonal N. Mehta (SBN: 222086)
                                        WILMER CUTLER PICKERING HALE AND
 3
                                        DORR LLP
 4                                      950 Page Mill Road
                                        Palo Alto, California 94303
 5                                      Telephone: (650) 858-6000
                                        Facsimile: (650) 858-6100
 6                                      Email: Sonal.Mehta@wilmerhale.com
 7                                      David Z. Gringer (pro hac vice)
 8                                      WILMER CUTLER PICKERING HALE AND
                                         DORR LLP
 9                                      1875 Pennsylvania Avenue NW
                                        Washington, DC 20006
10                                      Telephone: (202) 663-6000
                                        Facsimile: (202) 663-6363
11
                                        Email: David.Gringer@wilmerhale.com
12
                                        Attorneys for Defendant Facebook, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         18
                           STIPULATED PROTECTIVE ORDER
                             CASE NO. 5:20-CV-08570-LHK
               Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 20 of 22



 1                                        SIGNATURE ATTESTATION

 2             I am the ECF User whose identification and password are being used to file the foregoing.

 3   Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other signatories have concurred in this

 4   filing.

 5    Dated: April 30, 2021                                 By:    /s/ Sonal N. Mehta
                                                                    Sonal N. Mehta
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:20-CV-08570-LHK S
            Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 21 of 22



 1                                                   EXHIBIT A

 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                  I, _____________________________ [print or type full name], of _________________

 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulated Protective Order that was issued by the United States District Court for the

 6   Northern District of California on [date] in the case of Klein v. Facebook, Case No. 5:20-cv-08570-

 7   LHK. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

 8   understand and acknowledge that failure to comply could expose me to sanctions and punishment in the

 9   nature of contempt. I solemnly promise that I will not disclose in any manner any information or item

10   that is subject to this Stipulated Protective Order to any person or entity except in strict compliance with

11   the provisions of this Order.

12                  I further agree to submit to the jurisdiction of the United States District Court for the

13   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

14   even if such enforcement proceedings occur after termination of this action.

15                  I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as my

17   California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Stipulated Protective Order.

19

20   Date: _________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: ______________________________
                   [printed name]
24

25

26   Signature: __________________________________
                   [signature]
27

28

                                          STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:20-CV-08570-LHK S
            Case 5:20-cv-08570-LHK Document 89-1 Filed 04/30/21 Page 22 of 22



 1                                                   EXHIBIT B

 2                  IN-HOUSE COUNSEL AGREEMENT CONCERNING CONFIDENTIALITY

 3   I, ____________________________ [print or type full name], of _________________ [print or type full

 4   address], am employed by __________________________ as

 5   ___________________________________.

 6          I declare under penalty of perjury that I have read in its entirety and understand the Stipulated

 7   Protective Order that was issued by the United States District Court for the Northern District of

 8   California on [date] in the case of Klein v. Facebook, Case No. 5:20-cv-08570-LHK.

 9          I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

10   understand and acknowledge that failure to comply could expose me to sanctions and punishment in the

11   nature of contempt. I solemnly promise that I will not disclose in any manner any information or item

12   that is subject to this Stipulated Protective Order to any person or entity except in strict compliance with

13   the provisions of this Order.

14          I further agree to submit to the jurisdiction of the United States District Court for the Northern

15   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if

16   such enforcement proceedings occur after termination of this action.

17                  I hereby appoint __________________________ [print or type full name] of

18   _______________________________________ [print or type full address and telephone number] as my

19   California agent for service of process in connection with this action or any proceedings related to

20   enforcement of this Stipulated Protective Order.

21

22   Date: _________________________________

23   City and State where sworn and signed: _________________________________

24

25   Printed name: ______________________________
                   [printed name]
26

27   Signature: __________________________________
                   [signature]
28

                                          STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:20-CV-08570-LHK S
